            Case 1:18-cv-01743-ELH Document 43 Filed 04/01/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MARYLAND
                                  (Northern Division)


 UMAR BURLEY, et al.,

                Plaintiffs,
                                                  Civil Action No. ELH-18-1743
           v.

 BALTIMORE POLICE DEPARTMENT,
 et al.,

                Defendants.


           PLAINTIFFS UMAR BURLEY AND BRENT MATTHEWS’ RESPONSE
               TO DEFENDANT, WAYNE JENKINS’ MOTION TO DISMISS

       In his Motion to Dismiss [ECF No. 41], Defendant Wayne Jenkins seeks dismissal solely

on the basis of statute of limitations as briefed by Defendants Baltimore Police Department and

Dean Palmere. 1 By this Response, Plaintiffs incorporate and adopt the arguments on that issue

made in their Consolidated Response in Opposition to Defendants Baltimore Police Department

and Dean Palmere’s Motion to Dismiss [ECF No. 29] and Defendants Guinn, Gladstone, Willard,

Knoerlein, and Fries’ Motion to Dismiss [ECF No. 33] (“Consolidated Response”) filed on March

1, 2019. See ECF No. 35.

       For all the reasons set forth in the Consolidated Response, the Court should deny Mr.

Jenkins’ Motion to Dismiss.




       1
        Defendants Guinn, Gladstone, Willard, Knoerlein and Fries also filed a motion to dismiss
in which they incorporated and adopted Defendants Baltimore Police Department and Dean
Palmere’s Motion to Dismiss. See E.C.F. No. 33.
         Case 1:18-cv-01743-ELH Document 43 Filed 04/01/19 Page 2 of 2



Dated: April 1, 2019                         Respectfully submitted,

                                                     /s/
                                             Steven D. Silverman, Esq. (Bar No. 22887)
                                             ssilverman@mdattorney.com
                                             Andrew C. White, Esq. (Bar No. 08821)
                                             awhite@mdattorney.com
                                             William N. Sinclair, Esq. (Bar No. 28833)
                                             bsinclair@mdattorney.com
                                             Erin Murphy, Esq. (Bar No. 24980)
                                             emurphy@mdattorney.com
                                             SILVERMAN|THOMPSON|SLUTKIN|WHITE, LLC
                                             201 N. Charles Street, Suite 2600
                                             Baltimore, Maryland 21201
                                             Tel: (410) 385-2225
                                             Fax: (410) 547-2432

                                                     /s/
                                             Andrew D. Freeman (Bar No. 03867)
                                             adf@browngold.com
                                             Joshua R. Treem (Bar No. 00037)
                                             jtreem@browngold.com
                                             Chelsea J. Crawford (Bar No. 19155)
                                             ccrawford@browngold.com
                                             Neel K. Lalchandani (Bar No. 20291)
                                             nlalchandani@browngold.com
                                             Brown, Goldstein & Levy, LLP
                                             120 E. Baltimore Street, Suite 1700
                                             Baltimore, Maryland 21201
                                             Tel: (410) 962-1030
                                             Fax: (410) 385-0869

                                             Attorneys for Plaintiffs Umar Hassan Burley and
                                             Brent Andre Matthews


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 1, 2019, a copy of the foregoing Plaintiffs Umar

Burley and Brent Matthews’ Response to Defendant, Wayne Jenkins’, Motion to Dismiss was

electronically filed via CM/ECF, with notice to all counsel.


                                             __________/s/ _______________________
                                             William N. Sinclair
